USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1137                               SUSAN ALBISTON, ET AL.,                                Plaintiffs, Appellees,                                          v.                    MAINE COMMISSIONER OF HUMAN SERVICES, ET AL.,                               Defendants, Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________             Christopher C.  Leighton,  Deputy  Attorney  General,  with  whom             ________________________        Michael E. Carpenter, Attorney  General, and Thomas D.  Warren, Deputy        ____________________                         _________________        Attorney General, were on brief for appellants.             Mary  T. Henderson with whom Patrick Ende, Linda Christ, and Pine             __________________           ____________  ____________      ____        Tree Legal Assistance were on brief for appellees.        _____________________                                 ____________________                                  September 27, 1993                                 ____________________                    CYR,  Circuit Judge.  Plaintiffs-appellees Susan Albis-                    CYR,  Circuit Judge.                          _______ _____          ton and Anita  Wingert brought  a class action,  under 42  U.S.C.            1983, to compel timely disbursement of "pass-through" and "gap"          payments under Titles IV-A  and IV-D of the Social  Security Act.          Defendants-appellants, in their official  capacities,1 challenged          plaintiffs' standing.  The district court rejected the challenge.          We affirm.                                          I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                    Title IV-A of  the Social Security Act, 42 U.S.C.   601          et seq., creates a  voluntary, cooperative federal-state  program          __ ____          for Aid to Families  With Dependent Children ("AFDC").   The AFDC          program, administered by  participating states, provides  federal          financial  assistance to  needy  families with  children who  are          deprived of parental support  through death, disability or deser-          tion.   States are not required  to participate in the  AFDC pro-          gram,  but must  agree  to administer  it  in accordance  with  a          federally  approved AFDC plan if they elect to participate.  King                                                                       ____          v. Smith, 392 U.S. 309, 316 (1968).             _____                                        ____________________               1The nominal  defendants are  the Commissioner of  the Maine          Department of Human Services, 22 M.R.S.A.   3781, and the Commis-          sioner of the Maine Department of Finance, 5 M.R.S.A.    282-283,          1541.  Since the State  of Maine is  the real  party in interest,          however, we  refer to  defendants-appellants collectively  as the          "State," or  "Maine."  See Stowell  v. Ives, 976 F.2d  65, 67 n.1                                 ___ _______     ____          (1st Cir. 1992) ("Stowell I").                            _________                                          2                    In 1975, Congress amended Title IV-A, by requiring AFDC          recipients to assign to  the State their "rights to  support from          any other person" (including  the right to child-support payments          from an absent parent),  as a condition to their receipt  of AFDC          benefits.    42 U.S.C.    602(a)(26)(A).    States in  turn  were          required to amend their Title IV-A plan, see id. at   602(a)(27),                                                   ___ ___          assuming  responsibilities for  enforcement  of  absent  parents'          child-support  obligations  [hereinafter "child-support  enforce-          ment," or "CSE"], under a program outlined in a new Title IV-D of          the  statute, 42 U.S.C.   451  et seq.2   Among other provisions,                                         __ ____          Title IV-D requires  States to "pass through" to  AFDC recipients          the first  $50 of each  monthly child-support payment  the States          recover  from  absent parents  of AFDC  recipients.   See  id. at                                                                ___  ___            657(b); see also Wilcox v. Ives, 864 F.2d 915, 916-17 (1st Cir.                    ___ ____ ______    ____          1988) (discussing  origins and  statutory  background of  States'          "pass-through" obligation).  Moreover,  under Title IV-A, a State                                        ____________________          which  pays out less in  AFDC benefits than  a family's predeter-               2In  order to  monitor State  performance under  Title IV-D,          mined "level of need" is required to provide supplemental monthly          Congress  established  an  Office of  Child  Support  Supervision          ["OCSE"], to  which it delegated substantial  authority for stan-          payments, drawn from its Title IV-D child-support recovery, up to          dard-setting and administrative review.   See 42 U.S.C.   652(a);                                                    ___          see  also Carelli  v. Howser,  923 F.2d  1208, 1213-15  (6th Cir.          ___  ____ _______     ______          the amount necessary  to fill  the "gap."3   42 U.S.C.    602(a)-          1991) (comprehensive review of OCSE duties and authority).               3In order  to offset  expenditures made  on the  AFDC recip-          ient's behalf, the State  may retain any child-support recoveries          from  the absent  parent above  the amount  required to  fund the          "gap" payments to the  AFDC recipient.  See 42  U.S.C.    602(a)-                                                  ___          (8)(A)(vi); 657(b) (4).  If a family is not receiving AFDC, or if          the  child-support recovery  raises  a family  above the  minimum          income  threshold  for AFDC  eligibility,  the  State must  "pass          through"  the  support  payment in  its  entirety.    See id.  at                                                                ___ ___             657(b), 657(c); see also 45 C.F.R.   232.20(b)(1).                             ___ ____                                          3          (28); see  also Stowell v.  Secretary of  HHS, ___ F.2d  ___, ___                ___  ____ _______     _________________          (1st Cir.  1993) ("Stowell  II") (describing "gap-filling"  under                             ___________          the Act); Doucette  v. Ives, 947 F.2d  21, 24-25 (1st  Cir. 1991)                    ________     ____          (discussing  origins and  statutory background  of "gap"  payment          obligation); see  generally Wehunt  v. Ledbetter, 875  F.2d 1558,                       ___  _________ ______     _________          1569-70  (11th Cir.  1989) (per  curiam) (Clark,  J., dissenting)          (comprehensive analysis of Title IV-D legislative history).                    "Gap"   payments   are  considered   supplemental  AFDC          disbursements under  Title IV-A,  see Fed. Reg.  29223-25 (August                                            ___          15, 1988), and must  be "furnished with reasonable  promptness to          all eligible  individuals," 42 U.S.C.   602(a)(10),  "without any          delay attributable to  the [State]  agency's administrative  pro-          cess."   See  45 C.F.R.   206.10(a)(5).   The  $50 "pass-through"                   ___          payments mandated by   657(b) are disbursed under Title IV-D, not          Title  IV-A,  and therefore  are  not  covered by    602(a)(10)'s          "reasonable promptness"  requirement.  However, in 1988, respond-          ing to persistent reports of "long delays [by States] in distrib-          uting child  support collections," see Cong. Rec. S7993 (June 16,                                             ___          1988) (remarks of Senator  Bradley), Congress amended Title IV-D,          directing  OCSE to  establish specific  time frames  for "prompt"          disbursement of "pass-through" payments by the States.  42 U.S.C.            652(i).   Pursuant  to  its statutory  authority, OCSE  adopted          regulations  requiring  "pass-through"  payment disbursements  to          eligible AFDC  recipients, under 42 U.S.C.    657, within fifteen                                                                    _______          days of  the State's  receipt of  child-support payments from  an          ____                                          4          absent parent  or collecting agency.   See 45 C.F.R.   302.32(f)-                                                 ___          (2).4                                          II                                          II                                  PROCEDURAL HISTORY                                  PROCEDURAL HISTORY                                  __________________                    Maine  participates  in the  AFDC  program  as a  "gap"          state, i.e., one whose AFDC  benefits do not fully meet the  AFDC                 ____          recipient's  designated  "level of  need."5   Accordingly,  Maine          must make  "gap" payments, as well as "pass-through" payments, to          eligible AFDC  recipients.   Plaintiffs Albiston and  Wingert are          eligible AFDC recipients who  assigned their child-support rights          to  Maine  under    602(a)(26)(A),  but  experienced  significant          delays (two and six months, respectively) in receiving "gap"  and          "pass-through"  payments.    Alleging  "systemic"  administrative          deficiencies, plaintiffs  brought the  present  class action  for                                        ____________________               4The  Secretary subsequently amended  the 15-day requirement          to provide that  the "pass-through"  payment may  be made  within          fifteen days after  the month in which  payment was due  from the                                  _____ __ _____  _______ ___ ___          absent parent.  See 57  Fed. Reg. 54519 (Nov. 19, 1992).   Unless                          ___          otherwise  indicated, however, we refer  to the version in effect          at the time the present action was initiated.               5When this action was brought, the gap between AFDC benefits          and "level  of need"  for a  family of three  (one adult  and two          children) was  $ 199.  Maine  subsequently reduced its  "level of          need,"  narrowing the  "gap" obligation  somewhat.   Maine's AFDC          "gap,"  and its  later  reduction in  the  "level of  need,"  are          discussed in  Stowell I, 976 F.2d  at 67, and in  Stowell II, ___                        _________                           __________          F.2d at ___ [slip op. at 3-4 & n.1].                                          5          declaratory and injunctive relief under 42 U.S.C.   1983.6                    Although Maine  disputes the severity of its "systemic"          problems, it  acknowledges that  "gap payment"  disbursements are          delayed  in  individual  cases  by a  variety  of  administrative          factors,  including  inadequate  staffing,  computer  programming          errors, clerical mistakes, and errors caused either by collection          agencies  or other states.   Maine also acknowledges  that, as of          the initiation of this lawsuit, it missed  OCSE's 15-day deadline          for processing  "pass-through" payments  in approximately 66%  of          its qualifying  AFDC cases.   But it argues that  Titles IV-A and          IV-D,  which  require  "substantial  compliance"  on  penalty  of          cutbacks in federal funding,  see 42 U.S.C.    604(a)(2), 603(h),                                        ___          impose no corresponding, judicially cognizable obligation to make          timely "gap" and "pass-through" payments in individual cases, and                                                   __ __________ _____          that  plaintiffs therefore  lack  standing to  enforce a  timely-                                        ____________________               6The district court certified Albiston and Wingert as repre-          sentative of a plaintiff class consisting of                all present,  former and future AFDC  recipients with a               present  entitlement to  pass-through and  gap payments               within the State of Maine:                (a) who  have not  received or will  not receive  their               $ 50.00  pass-through payment under 42 U.S.C.   657(b)-               (1) within 15 days  of the date the child  support from               which the  $ 50.00 payment  is derived was  received by               the State of Maine; and                 (b) who  have not  received or  will not  receive their               "GAP" payment pursuant to 42 U.S.C.   602(a)(28) by the               month  after the month in which  the child support pay-               ment from which the GAP payment is derived was received               by the State of Maine.                                          6          payment obligation in a private action under   1983.7                                         III                                         III                                      DISCUSSION                                      DISCUSSION                                      __________                    The   1983  remedy presumptively encompasses violations          of federal statutory  rights by  state officials.   See Maine  v.                                                              ___ _____          Thiboutot,  448 U.S. 1, 4 (1980) (finding private cause of action          _________          under   1983 to enforce rights conferred by Social Security Act).          Nevertheless, certain post-Thiboutot  cases, see, e.g., Suter  v.                                     _________         ___  ____  _____          Artist M., 112 S. Ct. 1360 (1992); Pennhurst State Sch. & Hosp. v.          _________                         ____________________________          Halderman,  451 U.S.  1  (1981), have  been "difficult  for lower          _________          courts  to  reconcile" with  the  presumptive  availability of  a          private right of action for statutory enforcement.  See Evelyn V.                                                              ___ _________          v.  Kings County  Hosp. Center,  819 F. Supp. 183,  190 (E.D.N.Y.              __________________________          1993) (surveying   1983 caselaw from Thiboutot to Suter).                                               _________    _____                    In  Golden State Transit Corp. v. Los Angeles, 493 U.S.                        __________________________    ___________          103, 106 (1989),  and Wilder  v. Virginia Hosp.  Ass'n, 496  U.S.                                ______     _____________________          498, 508-09 (1990), the Supreme Court synthesized prior case law,          reaffirming the  presumptive availability of a    1983 remedy for          violations of  federal statutory rights, but articulating several                                        ____________________               7The Secretary is charged with conducting periodic audits of          State performance  under Title  IV-D and has  promulgated regula-          tions deeming a State in "substantial compliance" with Title IV-D          provided the applicable statutory requirements are met in  75% of          the  cases reviewed  in  the particular  State.   See  45  C.F.R.                                                            ___            305.20.                                          7          broad exclusions.8  First,  because "section 1983 speaks in terms          of 'rights, privileges, or  immunities, [rather than]  violations              ______          of federal law," Golden  State, 493 U.S. at 106  (1989) (emphasis                           _____________          added), private  relief is considered unavailable  if the federal          statute at issue  does not "create enforceable  rights."  Wilder,                                                                    ______          496 U.S.  at 519  (citing Wright,  479 U.S. at  423).   Whether a                                    ______          statute creates "enforceable rights"                     turns  on  [A]  whether  'the   provision  in                    question  was  intend[ed]   to  benefit   the                    putative  plaintiff.'   If so,  the provision                    creates  an enforceable  right unless  it [B]                    reflects merely  a 'congressional preference'                    for a  certain kind of conduct  rather than a                    binding obligation on the  governmental unit,                    or  unless [C]  the  interest  the  plaintiff                    asserts  is 'too  vague  and amorphous'  such                    that  it  is  'beyond the  competence  of the                    judiciary to enforce.'"          Id. at 509 (citations  omitted).  Second,   1983 may  be unavail-          __          able if "Congress foreclosed  [private] enforcement in the enact-          ment" whose  enforcement is sought, by  providing an alternative,          comprehensive  administrative  scheme  for redressing  individual                                        ____________________               8The  Court in  Wilder found  a private  right to  enforce a                               ______          Boren Amendment  requirement that Medicaid expenses be reimbursed          at rates that  a "State finds, and makes  assurances satisfactory          to the Secretary, are  reasonable and adequate to meet  the costs          which must  be incurred by efficiently  and economically operated          facilities."   496 U.S. at 507.  The Court in Golden State upheld                                                        ____________          a private right,  under   1983, to  enforce National Labor  Rela-          tions  Act  provisions against  state interference  in collective          bargaining  procedure.   493 U.S.  at 112-13.   Both  cases cited          approvingly to Wright  v. City of  Roanoke Redevelopment &  Hous.                         ______     _______________________________________          Auth., 479 U.S. 418, 423 (1987), which upheld a private  right to          _____          enforce the  Brooke Amendment's statutory  directive that  public          housing rents incorporate "reasonable" utility rates.                                          8          plaintiffs' grievances under the statute.  Smith v. Robinson, 468                                                     _____    ________          U.S. 1, 10-20 (1981); Middlesex County Sewerage Auth. v. National                                _______________________________    ________          Sea Clammers Ass'n, 453 U.S. 1, 20 (1981).          __________________                    The framework  established in  Golden State  and Wilder                                                   ____________      ______          continued to  be used  for several  years in  determining whether            1983 permitted a private right of action for the enforcement of          federal "spending"  statutes.  See, e.g.,  Playboy Enterprises v.                                         ___  ____   ___________________          Public  Svce. Com'n, 906 F.2d 25, 32-33 (1st Cir.), cert. denied,          ___________________                                 _____ ______          111 S. Ct. 388 (1990) (applying Wilder analysis; upholding private                                         ______          enforcement of "editorial control" provisions in Cable Communica-          tions  Policy Act).  Then,  the Supreme Court  appeared to depart          from this framework in Suter v.  Artist M., 112 S. Ct. 1360, where                                 _____     _________          it  considered whether  an  enforceable private  right of  action          arose under  the "reasonable  efforts" provision of  the Adoption          Assistance  and Child  Welfare  Act ["AACWA"].   The  Suter Court                                                                _____          acknowledged that the AACWA was "mandatory in its terms," in that          it  required States  to "have  a plan  approved by  the Secretary          which . . .  provides that, in each case, reasonable efforts will          be made (A) prior  to the placement of a child in foster care, to          prevent or eliminate  the need for removal of the  child from his          home, and (B) to make it possible for the child to  return to his          home."   Id.  at 1367  (quoting 42  U.S.C.   671(a)(15)).   Suter                   ___                                                _____          noted,  however,  that the  States were  given  "a great  deal of          discretion" in  defining the terms  of their compliance  with the          AACWA,  since  the  statute,  its legislative  history,  and  the                                          9          accompanying  regulations provided  no  "further  . . .  guidance          . . . as to how 'reasonable efforts' [were] to be measured."  Id.                                                                        ___          at  1368-69.   Accordingly,  Suter  held,  Congress intended  "to                                       _____          impose only a  rather generalized  duty on  the State."   Id.  at                                                                    ___          1370.  And, this  "generalized duty" was  too vague to permit  an          inference that  Congress had intended  to "confer upon  the child          beneficiaries  of the Act a right to enforce the requirement that          the State make 'reasonable efforts' to prevent a child from being          removed from his home, and once removed to reunify the child with          his  family."  Id. at 1367.   Suter's failure explicitly to apply                         ___            _____          the  framework  outlined earlier  in  Wilder  led two  dissenting                                                ______          Justices  to assert  that  the holdings  of  the two  cases  were          "plainly inconsistent," and that  the Suter majority had "changed                                                _____          the rules  of the  game without  even minimal  justification," in          effect  overruling Wilder, sub silentio.  112 S. Ct. at 1371, 1377                             ______  ___ ________          (Blackmun, J., dissenting).                    In  Stowell I, 976  F.2d at 68-70,  this court examined                        _________          the  Suter dissenters'  claim  that Suter  had overruled  Wilder.               _____                          _____                 ______          Stowell I concluded, however,  that though Suter "shed  new light          _________                                  _____          on this  fuliginous area of the  law," it was "much  too early to          post epitaphs  for Wilder and  its kin,"  and that  it was  "both                             ______          prudent and possible  to synthesize the  teachings of Suter  with                                                                _____                                          10          the Court's prior precedents."  976  F.2d at 68.9  Revisiting the          issue  today, we conclude that Suter left the basic Wilder frame-                                         _____                ______          work intact, but added a further threshold inquiry, applicable in          cases involving "federal-state funding statutes" enacted pursuant          to  the  "Spending Clause."   See  Pennhurst,  451 U.S.  at 17-18                                        ___  _________          (noting special  attributes  of statutes  enacted under  Spending          Clause, which assume "the nature of a contract" between state and          federal governments); see  also Suter,  112 S. Ct. at  1366 &  n.7                                ___  ____ _____          (quoting  Pennhurst,  and  noting AACWA's  enactment  pursuant to                    _________          Spending Clause).   When  federal-state funding  statutes enacted          pursuant  to  the Spending  Clause  "fail[]  to  impose a  direct                                                                     ______          obligation on the States, instead  placing the onus of compliance          __________ __ ___ ______                                        ____________________               9    For  one  thing,  Suter offered  no  analytic                                      _____                    framework to replace the structure erected in                    the Court's previous  decisions. For  another                    thing, the Suter  Court, while weakening ear-                               _____                    lier  precedents  in  certain  important  re-                    spects,  was  careful not  to  overrule them.                    Indeed, the  majority relied on  those prece-                    dents as pertinent authority.          Stowell I,  976 F.2d at  68.  Other  courts of appeals  also have          _________          found Suter reconcilable with  "Wilder and its kin."   See, e.g.,                _____                     ______                 ___  ____          Procopio  v.  Johnson, 994  F.2d 325,  331  n.9 (7th  Cir. 1993);          ________      _______          Clifton v. Schaefer, 969 F.2d 278, 283-85 (7th Cir. 1993); Dorsey          _______    ________                                        ______          v. Housing Auth. of Baltimore, 984 F.2d 622, 631 (4th Cir. 1993).             __________________________          Some further confirmation  of this position may have been offered          last  Term, when Justice White,  a member of  the Suter majority,                                                            _____          cited Suter alongside Wilder and  Wright in a dissenting  opinion                _____           ______      ______              a juxtaposition which went  unremarked by the  majority.  See                                                                        ___          New  York v. United States, 112 S.  Ct. 2408, 2445 (1992) (White,          _________    _____________          J., dissenting) ("we have upheld    1983 suits to enforce certain          rights  created  by  statutes  pursuant to  the  Spending  Clause          [citing  Wilder and Wright], though Congress  must be cautious in                   ______     ______          spelling out  the federal  rights clearly and  distinctly [citing          Suter]").          _____                                          11          with the statute's substantive  provisions on the federal govern-          ment,  no  cause of  action  cognizable  under  section 1983  can          flourish."  Stowell I, 976 F.2d at 70 (emphasis added).                      _________                    Viewed  in this  light,  Suter's impact  on our    1983                                             _____          jurisprudence is neither particularly "far-reaching" nor "plainly          inconsistent" with  prior precedent.   Since Suter,    1983  cog-                                                       _____          nizability  in  the  ambiguous  context  of  shared state-federal          obligations contemplates  that the  alleged  breach of  statutory          rights  shall have  resulted from  some impermissible  "state ac-                                                                  _____          tion," rather  than from a  mere default in the  performance of a          federally-retained  obligation.   This said,  however, two  other          aspects of Suter's holding require our consideration.                       _____                    First,   although  a  congressional  intent  to  create                                                                     ______          "enforceable rights" may be presumed simply from the enactment of          a federal  statute mandating performance of  specific duties, see                                                                        ___          Golden  State,  493 U.S.  at  112-13, a  congressional  intent to          _____________          impose  those  obligations on  participating  States  may not  be          ______  _____  ___________ __  _____________  ______          presumed,  but  must be  demonstrated  by  the   1983  plaintiff.          Suter, 112 S. Ct. at  1367-68.  Second, and equally  important, in          _____          order to "impose a  direct obligation on the States,"  the plain-          tiff  must  show  that  Congress has  delineated  the  obligation          "unambiguously,"  i.e., with  sufficient  specificity  to  permit                            ____          States to "exercise their choice [to participate in the statutory          scheme] knowingly, cognizant of the consequences of their partic-          ipation."   See Pennhurst, 451  U.S. at 17.   A federally-imposed                      ___ _________                                          12          statutory  obligation  is not  enforceable  in  a private  action          against the  State under    1983 if  its terms are  so vague  and          generalized that their "meaning will  . . . vary with the circum-          stances  of  each case"  so as  to  be insusceptible  to judicial          enforcement.  See  Suter, 112  S. Ct. at 1368-70;  see also  Penn-                        ___  _____                          ___ ____  _____          hurst,  451 U.S.  at 17  ("The legitimacy  of Congress'  power to          _____          legislate under  the spending  power . . .  rests on whether  the          State  voluntarily and knowingly  accepts the terms  of the 'con-          tract.'  There  can . . . be no knowing acceptance  if a State is          unaware  of  the conditions  or is  unable  to ascertain  what is          expected of it") (citations omitted).                                          13          A.   A Statute Enacted Under the Spending Power Must          A.   A Statute Enacted Under the Spending Power Must               Delegate a Mandatory Duty Directly to the States               Delegate a Mandatory Duty Directly to the States               ________________________________________________                    We  agree with plaintiffs  that the  challenged statute          and  its  implementing  regulations  satisfy   Suter's  threshold                                                         _____          mandate  by  imposing  reasonably clear,  judicially  enforceable          obligations directly on the participating States.   We begin with          the  statutory provisions  covering  gap payments.   Under  Title          IV-A,  in  order to  receive  federal  subsidies under  the  AFDC          program, a State is obligated to adopt a plan, see King v. Smith,                                                         ___ ____    _____          392 U.S. at  333, which  ". . . provide[s] that  aid to  families          with  dependent  children  shall  be  furnished  with  reasonable                                     _____          promptness."   See 42  U.S.C.   602(a) (10)(A)  (emphasis added).                         ___          Moreover, the State's obligation does  not cease once it  obtains          initial  administrative  approval of  its  plan;  even after  the                                                                 _____          Secretary has given administrative  approval, the State must also                                                                  ____ ____          "comply substantially with  [all] provisions required by  section          602(a) . . . to be included in the plan," id. at   604(a)(2).  If                                                    ___          a  State is  not in compliance  with the  terms of  its plan, the          Secretary "shall make no further payments to such State (or shall                     _____          limit payments to categories under or parts of the State plan not          affected by  such  failures)."   42  U.S.C.     604(a)  (emphasis          added).   Like  the  "reasonable efforts"  requirement in  Suter,                                                                     _____          these requirements are "mandatory in [their] terms," 112 S.Ct. at          1367.  Indeed, then-Justice Rehnquist's Pennhurst  opinion quoted                                                  _________          the statutory predecessor to   602(a)(10), including its "reason-                                          14          able promptness" language, as an example  of an "instance[] where          Congress . . .  intended the States to  fund certain entitlements          as a  condition of  receiving federal  funds, . . .  [and] proved          capable of saying so explicitly."  451 U.S. at 17-18.   See also,                                                                  ___ ____          e.g., Carleson  v. Remillard, 406  U.S. 598, 600  (1972) (stating          ____  ________     _________          that   602(a)(10) "places on each State participating in the AFDC                                    __ ____ _____          program  the requirement  that  'aid to  families with  dependent          children  shall be  furnished with  reasonable promptness  to all          eligible individuals") (emphasis added);  King v. Smith, 392 U.S.                                                    ____    _____          at 333 (asserting that  State of Alabama "breached  its federally                                                    ________  ___ _________          imposed obligation [under statutory predecessor  to   602(a)(10)]          _______ __________          to furnish 'aid . . . with  reasonable promptness to all eligible          individuals'") (emphasis added).                    Seemingly no less clear is the delegation to the States          of the Title IV-D  mandated obligation to disburse "pass-through"          payments  in a timely fashion.   Section 654(13)  provides that a          State child-support  plan must provide, in  pertinent part, "that          the State  will comply with such other requirements and standards          as  the Secretary determines to be necessary."  Section 657(b) of          Title  IV-D governs the  terms under which  "amounts collected as          support  by  a State  . . . shall  . . .  be distributed"  by the                                      _____          collecting State.   (Emphasis  added.)   The  1988 amendments  to          Title  IV-D require  OCSE, as  part of  its "standards  for State          programs," 42 U.S.C.   652(a)(1), to promulgate mandatory regula-          tions  which "shall  include standards  establishing time  limits                        _____                                          15          governing  the period or periods  within which a  State must dis-                                                                  ____          tribute,  in accordance with section 657 of this section, amounts          collected as child-support pursuant to the State's plan."  Id. at                                                                     ___            652(i) (emphasis added).  The OCSE regulations in effect at the          commencement of this litigation provided that                    Amounts  collected by the  IV-D agency on be-                    half of  recipients of aid under  the State's                    title IV-A . . . plan . . . shall be distrib-                                                _____                    uted as follows:                    (i) . . . When the IV-A agency sends payments                    to  the family  under   302.51(b)(1)  of this                    part, the IV-D agency must forward any amount                                          ____                    due the  family  under   302.51(b)(1)  to the                    IV-A agency  within 15 calendar  days of  the                    date of  initial receipt in the  State of the                    first $ 50 of  support collected in  a month,                    or,  if  less than  $ 50  is  collected in  a                    month, within 15 calendar  days of the end of                    the month in which the support was collected.          45 C.F.R.   302.32(f)(2)  (later revised; see 57  Fed. Reg. 54519                                                    ___          (November 19, 1992)) (emphasis added).  In addition, a State that          fails  to achieve  "substantial compliance"  with the  Title IV-D          requirements,  including its    657 distribution  obligations and          OCSE's 15-day "promptness" provision,  shall have "amounts other-                                                 _____          wise  payable . . .  reduced."   42 U.S.C.    603(h)(1) (emphasis          added).   We conclude  that these provisions  impose a  specific,          definite  and  mandatory  obligation  directly  on  participating          States.  See  generally Howe v.  Ellenbecker, 774 F. Supp.  1224,                   ___  _________ ____     ___________          1230 (D.S.D. 1991) (considering Title IV-D in light of Pennhurst;                                                                 _________          "The  language in  Title  IV-D is  mandatory  and set[s]  out  in          specific and  definite  terms  . . . . what  states  must  do  to                                          16          participate in the program"); Behunin v.  Jefferson Cty. Dept. of                                        _______     _______________________          Social  Servs.,  744 F. Supp.  255,  258  (D.  Colo. 1990)  ("The          ______________          mandatory language of Title IV-D, and its clear intent to benefit          children and their families[,]  distinguish this statute from the          statute  considered in  Pennhurst"); Carelli  v. Howser,  733 F.-                                  _________    _______     ______           Supp. 271, 276 (S.D. Ohio 1990) (citing   654(13); "the language          of Title IV-D  is clearly mandatory  rather than precatory,"  and          creates   "specific  and  definite  benefits"),  rev'd  on  other                                                           _____  __  _____          grounds, 923 F.2d 1208 (6th Cir. 1991).          _______                    It is the imposition  of mandatory obligations directly          on  the States, as  distinguished from the  Secretary, that sepa-          rates  the "promptness"  obligations under  Titles IV-A  and IV-D          from the statutory provisions considered in Suter and Stowell  I.                                                      _____     __________          In  Suter, the  Court  concluded that  the  AACWA requirement  of              _____          "reasonable efforts" was "mandatory,"  and "does place a require-          ment on the States," but held that because of its vagueness "that          requirement only goes so far  as to ensure that the State  have a                      ____ ____ __ ___  __ __ ______ ____ ___ _____  ____ _          plan  approved by  the  Secretary which  contains  the 16  listed          ____  ________          features."  112  S. Ct. at  1367 (emphasis  added).   Likewise, in          Stowell I, 976  F.2d at 69, plaintiffs sought    1983 enforcement          _________          of a statutory provision which                       simply  and  forthrightly  provides, in  haec                                                             ____                    verba, that 'the  Secretary shall not approve                    _____                    any State plan for medical assistance' if the                    State has reduced  AFDC payment levels  below                    the  level prevailing  on  May 1,  1988.   42                    U.S.C.   1396a(c)(1).  By its  express terms,                    section 1396a(c)(1) obliges the  federal gov-                                          17                    ernment,  in the  person of the  Secretary of                    Health and Human Services    not the State                       to take action. The statute could scarcely be                    clearer.                    In  the present case,  on the other  hand, although the          Secretary retains  oversight responsibility for  monitoring "sub-          stantial  compliance" with  the State's  plan, plaintiffs  do not          base their  statutory claim on the  Secretary's nonperformance of          these oversight  obligations, but  on the State's  separate "com-                                                             ________          pliance" obligations as mandated.   And, as discussed in  Part D,          infra, the  Secretary's  oversight responsibilities  are  neither          _____          incompatible with,  nor exclusive of,  Congress' imposition  upon                                                                       ____          the participating State of the direct responsibility for fulfill-          ___ _____________ _____          ing its plan obligations to the statute's intended beneficiaries.          Rosado  v. Wyman, 397 U.S. 397, 420 (1970); Lynch v. Dukakis, 719          ______     _____                            _____    _______          F.2d 504, 511, 512 (1st Cir. 1983).10          B.   The State's Obligation Must Be "Unambiguous"          B.   The State's Obligation Must Be "Unambiguous"               ____________________________________________                                        ____________________               10Although further discussion of  this issue is reserved for          Part D, infra, we pause to note one additional point.  We  do not                  _____          read Suter as disturbing the principle, articulated in Wilder and               _____                                             ______          other  cases, that a statute may impose obligations on the States          despite the existence of a parallel administrative scheme for the          enforcement of overall compliance with statutory provisions.  See                                                                        ___          Wilder,  496 U.S.  at  512.   Although  Suter cited  the  AACWA's          ______                                  _____          administrative enforcement  mechanisms in passing, to  "show that          the absence of a  remedy to private plaintiffs under    1983 does          not  make the  reasonable efforts  clause [of  the AACWA]  a dead          letter,"  it made clear that its brief discussion of this subject          was intended as an "aside," and not to supplant the more detailed          inquiry  required  by Smith  v.  Robinson,  supra, and  Middlesex                                _____      ________   _____       _________          County Sewerage Authority,  supra.   See 112 S. Ct.  at 1368-69  &          _________________________   _____    ___          n.11.                                          18                    Invoking Suter's requirement that delegated obligations                             _____          be not only  "mandatory" but "unambiguous," the State  raises two          additional  arguments concerning  the  alleged  vagueness of  the          obligations  imposed by Titles IV-A  and IV-D.   First, the State          argues, the statutory  requirement of  "substantial" rather  than          "total" compliance with a Title IV-D plan, see 42 U.S.C.   602(a)                                                     ___          (27), renders the State's  "promptness" obligation under the plan          ambiguous in  individual cases, and therefore  unenforceable in a          private action under 42 U.S.C.   1983.  See Mason v. Bradley, 789                                                  ___ _____    _______          F. Supp. 273 (N.D. Ill. 1992)  ("full compliance with the regula-          tions  in  every case  is  clearly  not  required"); Oliphant  v.                                                               ________          Bradley, No. 91-C3055, 1992  U.S. Dist. LEXIS 8975, at  *23 (N.D.          _______          Ill.  1992) ("had  Congress  intended to  mandate compliance  [in          individual cases] with  the time  frames set out  in the  regula-          tions,  it would  have  conditioned receipt  of federal  funds on          total,  rather  than  substantial,  compliance")  (emphasis  add-          _____          ed).11                                        ____________________               11But see  King v.  Bradley, No.  92-C1564, 1993  U.S. Dist.                 ___ ___  ____     _______          LEXIS 11041,  at *16-17 (N.D.  Ill. Aug. 9,  1993), at *17  ("al-          though  no individual  plaintiff  or class  of plaintiffs  has an          enforceable  right or  guarantee to  be among  the 75  percent of          cases that must be handled in conformance with federally regulat-          ed procedures  . . . [,] [a]ny  plaintiff or class  of plaintiffs          that fails to receive services in compliance with federal regula-          tions when the state is  running a Title IV-D program  which does          not substantially  comply with  federal procedures does  have the          right to  sue to enjoin the State to improve its level of confor-          mance until it  is in substantial  compliance."). In the  present          case, the  district court's  factual findings suggest  that Maine          had  not  achieved  "substantial  compliance"  with  the relevant          statutory  provision. Compare,  e.g.,  Shands v.  Tull, 602  F.2d                                _______   ____   ______     ____                                          19                    We think Maine misapprehends the import of the   602(a)          (27) "substantial compliance"  requirement in this case.   By its          terms, the  "substantial compliance"  obligation applies  only to          the State's compliance with  the terms of the State  plan itself,                                                               ____ ______          as defined in 42  U.S.C.   654.   However, the 15-day  compliance          time  frame imposed by OCSE under 45 C.F.R.   302.32(f)(2) is not          directly  imposed as part  of the State's plan,  but stems from a                            __ ____  __ ___ _______ ____          separate  statutory provision, 42 U.S.C.   652(i), which specifi-          cally  relates  the  OCSE 15-day  regulation  to  "the  period or          periods within which the State must distribute [amounts collected          as  child-support], in accordance  with section 657  of this sec-          tion."   As    657  itself is  mandatory,  the 15-day  compliance          requirement imposed  thereunder  takes precedence  over the  more          general "substantial compliance" directive made applicable to the          State's plan by   602(a)(27).                    Alternatively,  it  may  be  possible,  of  course,  to          construe Maine's "substantial compliance"  argument as resting on          the provisions of sections  604(a)(2) and 603(h), which authorize          the  Secretary to withhold funds from States which do not "comply          substantially" with Titles IV-A and IV-D.  But if this is Maine's          position, it too  must fail.  For one thing,  with respect to the                                        ____________________          1156, 1160-61 (3d  Cir. 1979) (barring private  suit for enforce-          ment of AFDC statute, where State was in "substantial compliance"          with statutory  provisions, but indicating that  injunctive suits          may  be permissible  where "agencies  have  failed to  reach even          substantial compliance with statutory standards").                                          20          Secretary's  argument under Title IV-D,   603(h)(3) provides that          "for  purposes of section 602(a)(27) of this title, . . . a State          which is not  in full  compliance with the  requirements of  this          part  shall be determined to be in substantial compliance only if          the Secretary determines that any noncompliance is of a technical                                                                  _________          nature which  does not adversely  affect the  performance of  the          ______          child-support   enforcement  program"  (emphasis  added).    More          generally,  however,  the  "substantial"  compliance  required to          avoid administrative  penalties under both provisions is indepen-                                                ____          dent of, and narrower than, the State's direct obligation to AFDC          recipients.   See Wilder, 496 U.S. at 514-15 & n.11 (findings and                        ___ ______          assurances  to Secretary,  prior to  plan approval,  are separate          from subsequent obligation  to comply with  assurances).  As  the          Ninth Circuit has stated, in an analogous context, "[t]he funding          standard [of  'substantial compliance'] is not  . . . the measure          of  what the regulations require;  it is intended  to measure how          great  a failure to meet those requirements should cause funds to          be cut off."  Withrow v. Concannon, 942 F.2d 1385, 1387 (9th Cir.                        _______    _________          1991).                    Indeed, the AACWA, construed in Suter, also contained a                                                    _____          provision, 42 U.S.C.   671(b), requiring "substantial compliance"          with the terms of  the State-presented plan, or face  cutbacks in          aid.  Although Suter cited this statutory provision for a differ-                         _____          ent  proposition, 112  S. Ct. at  1368-69 (discussing  alternative          "enforcement  mechanisms" under  the AACWA),  the Suter  majority                                                            _____                                          21          nowhere  intimated that it thought the administrative requirement          of "substantial compliance" contributed  to the ultimate  ambigu-          ousness of the States' "reasonable efforts" obligation.                    Citing  Suter's disapproval of the "reasonable efforts"                            _____          provision, Maine  also argues that  the Title IV-A  obligation of          "reasonable promptness,"  42 U.S.C.   602(a)(10),  is "'too vague          and  amorphous,'"  placing  it  "'beyond the  competence  of  the          judiciary to  enforce.'"  Wright, 479  U.S.  at 431-32.    Again,                                    ______          however, Maine misapprehends Suter's  holding.  A statute is  not                                       _____          impermissibly vague  simply because it requires  judicial inquiry          into "reasonableness."   See,  e.g., Wilder, 496  U.S. at  519-20                                   ___   ____  ______          ("reasonable  and  adequate  rates");  Wright, 479  U.S.  at  437                                                 ______          ("reasonable" utilities allowance); see generally, e.g., Virginia                                              ___ _________  ____  ________          R.  Co. v.  System Fed'n  No. 40,  300 U.S. 515  (1937) ("whether          _______     ____________________          action  taken or  omitted  is . . .  reasonable [is  an] everyday          subjec[t] of  inquiry by  courts in  framing and enforcing  their          decrees").  Rather, the relevant  question is whether the  action                                                                     ______          or purpose  whose "reasonableness" is commanded  has been clearly          __ _______          delineated  and is  susceptible of  judicial ascertainment.   See                                                                        ___          Suter,  112 S. Ct.  at 1368  (distinguishing Wilder  as "set[ting]          _____                                       ______          forth  in some detail the factors to be considered in determining          the methods for calculating rates") (emphasis added).  Here, like                          ___________ _____          the "rates"  considered in  Wilder, or  the utility  allowance in                                      ______          Wright     and unlike the "efforts"  prescribed, without elabora-          ______                     _______          tion, in the AACWA    "promptness of payment" presents a straigh-                                          22          tforward,  identifiable standard  which we previously  have found          readily susceptible of judicial  evaluation.  Coalition for Basic                                                        ___________________          Human Needs v. King, 654 F.2d  838, 841 (1st Cir. 1981)  (finding          ___________    ____          AFDC plaintiffs  "likely to  succeed"  on   1983  claim based  on          violation of "reasonable promptness" provisions in   602(a)(10)).                    Moreover,  to the  extent further  guidance may  be re-          quired to  demarcate the  contours of reasonable  "promptness" in          the  Title  IV-A  context,  the regulations  promulgated  by  the          Secretary  state  that  "financial  assistance  [under  the  AFDC          program]  . . . shall be furnished promptly to eligible individu-          als without any delay attributable to the agency's administrative              _______ ___ _____ ____________ __ ___ ________ ______________          process." 45  C.F.R.   206.10(a)(5)(i) (emphasis added).   We are          _______          not  persuaded by  Maine's contention that  "the language  of the          regulation offers no . . .  assistance in determining the differ-          ence between necessary processing time and administrative delay."          Cf. California Dept.  of Human Resources Development v. Java, 402          ___ ________________________________________________    ____          U.S.  121, 133 (1971) (relying on purposes of Social Security Act          to construe statutory requirement that state unemployment compen-          sation programs be "reasonably  calculated to insure full payment          of  unemployment compensation  when due").   Rather,  this inter-          pretation plainly  equates reasonable "promptness"  in furnishing          financial  assistance with an absence of delay due to the State's                                        _______ __ _____ ___ __ ___ _______          administrative process.   We think it clear,  therefore, that the          ______________ _______          reference to "delay," considered  in context, means "unreasonable                                                               ____________          delay," excluding whatever reasonable processing time is required                                          23          to credit the child-support received, determine the amount of the          gap payment,  and issue  a  check.   Cf. Beasley  v. Harris,  671                                               ___ _______     ______          F. Supp. 911, 915-16 (D. Conn. 1987) (similar argument).12          C.   Section 1983 Plaintiffs Must Be Intended          C.   Section 1983 Plaintiffs Must Be Intended               Beneficiaries of Delegated Obligations               Beneficiaries of Delegated Obligations               ______________________________________                    As we  conclude that the  relevant Title IV-A  and IV-D          provisions satisfy  the threshold  test under Suter,  by directly                                                        _____          delegating to  the States an unambiguous  statutory obligation to          make  reasonably "prompt"  payments to  AFDC recipients,  we turn          next  to Wilder's  three-part  test for  determining whether  the                   ______          statutory  "rights,  privileges  and  immunities"  afforded  AFDC          recipients under the Social  Security Act are of a  kind Congress          meant to be enforceable  under   1983.  Since we  have determined          that the  statutory responsibilities  imposed upon the  States by          the  CSE program  are  "unambiguous" and  "mandatory" within  the          meaning of Suter, the second and third parts of the Wilder  test,                     _____                                    ______          requiring a similar analysis, seem clearly to be met.  According-          ly, the  Wilder "enforceable right" determination,  "as reconfig-                   ______          ured by the neoteric principles announced  in Suter," see Stowell                                                        _____   ___ _______          I,  976 F.2d at 68, turns largely on the first part of the Wilder          _                                                          ______                                        ____________________               12We are not suggesting that error-free compliance is likely          to  be achieved in administering  this program, any  more than in          other programs administered  by agencies with limited  resources.          But this reality  does not afford the State a  safe harbor merely          because its overall rate  of compliance is adequate to  avoid the          ultimate  program  sanction      a  cutoff  of  federal  funding.          Moreover, if  plaintiffs' allegations  are to be  credited, Maine          falls below even that level of compliance.                                          24          test:    "whether 'the  provision in  question was  intend[ed] to          benefit the putative plaintiff.'"  496 U.S. at 509.                    Maine concedes,  for purposes of this  appeal, that the          plaintiff class  is comprised of "intended  beneficiaries" of the          requirement that Title  IV-D child-support be "promptly"  distri-          buted.   Although the Eleventh  Circuit has  held otherwise,  see                                                                        ___          Wehunt  v. Ledbetter,  875 F.2d  1558, 1565-66  (11th  Cir. 1989)          ______     _________          (Title IV-D's collection provisions primarily intended to benefit          "the public fisc," not individual claimants, and therefore do not          give  rise  to enforceable  private  rights),  we accept  Maine's          concession,  which  conforms in  any  event  with the  conclusion          reached by most courts  that have considered the issue,  and with          our  prior characterizations of Title IV-D in dictum.  See, e.g.,                                                                 ___  ____          Carelli v. Howser, 923 F.2d 1208, 1211 (6th Cir. 1991) (rejecting          _______    ______          Wehunt; finding  that Title IV-D  was intended  both "to  protect          ______                                          ____          needy families with  children [and to protect] the public fisc");          see also  Doucette v.  Ives, 947  F.2d at  24 (dictum) ("the  CSE          ___ ____  ________     ____          program [was] designed both to assist parents in collecting child                                 ____          support . . . and  to reduce  state and  federal government  AFDC          expenditures") (emphasis added); accord, Howe v. Ellenbecker, 774                                           ______  ____    ___________          F. Supp. 1224 (D. S.D. 1991)  (same); Behunin v. Jefferson County                                                _______    ________________          Dept.  of Social  Services, 744  F. Supp.  255, 257-58  (D. Colo.          __________________________          1990) (same).          D.   Congress Must Not Have Expressed Intent          D.   Congress Must Not Have Expressed Intent               to Preclude Recourse to Private Remedies               to Preclude Recourse to Private Remedies               ________________________________________                                          25                    Maine's  final salvo is that Congress preempted private          enforcement actions under Titles IV-A and IV-D by establishing in          the governing  statute a comprehensive and  exclusive administra-                                                      _________          tive  enforcement scheme.    Wilder, 496  U.S.  at 520-21.    The                                       ______          Supreme Court  repeatedly has  stated that  it "will  not lightly          conclude that Congress intended to preclude reliance on   1983 as          a  remedy  for the  deprivation  of a  federally  secured right,"          Wright,  479 U.S. at 423.   Accordingly, where  a federal statute          ______          erects an  administrative scheme  for its enforcement,  the Court          has  required States  to  demonstrate, "by  express provision  or          other specific evidence from the statute itself," id., a congres-                                                            ___          sional intent to  preclude private enforcement actions.   On only          two occasions, however, has  the Court found "express preclusion"          of the   1983 remedy.   In both instances the  challenged statute          itself expressly included remedies permitting private citizens to                                    ________          compel  State compliance  with the  statutory scheme.    Smith v.                                                                   _____          Robinson, 468 U.S. 992,  1009-13 (1984) (statute provided indivi-          ________          dualized administrative hearings and judicial review for individ-          ual beneficiaries); Sea Clammers, 453 U.S.  1, 20 (1981) (statute                              ____________          created  "quite  comprehensive  enforcement  scheme,"  with "many          specific  statutory  remedies,  including  the  two  citizen-suit          provisions").                    In the present  case, Maine does not  claim that Titles          IV-A  and IV-D  contain  express  provisions foreclosing  private          enforcement actions.    Nor  does it  contend  that  the  statute                                          26          provides  a  specific statutory  remedy  enabling aggrieved  AFDC          recipients to  obtain  redress for  wrongfully-delayed  payments.          Instead,  it argues that "express preclusion" of a private   1983          remedy is  demonstrated by  the statute's establishment  of OCSE;          the grant  to OCSE of  responsibility for setting  and monitoring          standards for "substantial compliance" with the statutory scheme;          and OCSE's  administrative responsibility under  the statute  for          imposing  financial sanctions  on  States whose  programs do  not          "substantially comply." 42 U.S.C.   652(a).                    Although one  court of  appeals has accepted  a similar          argument, finding  it unlikely "that Congress  intended to occupy          the same ground  at the same time and  in the same manner  as the          Secretary," Carelli,  923 F.2d  at 1215-16, we  respectfully dis-                      _______          agree.  In our view,  the OCSE administrative enforcement scheme,          authorizing penalties against  participating States for "substan-          tial noncompliance,"  seems intended to protect important federal                                                                    _______          interests,  including prompt  disbursement  of  federal funds  to          needy AFDC recipients as  mandated by Congress, by ensuring  that          overall  performance by  the  participating State  does not  fall          _______          below  federally-prescribed levels.   The private remedy afforded          by    1983, on  the other  hand, safeguards  the individual  AFDC                                                           __________  ____          recipient's  interests  in the  timely  receipt  of the  mandated          ___________  _________          federal  benefits.   Though coexistent,  at best  these interests          overlap imperfectly.   For example,  a State  may avoid  coercive          administrative penalties by  disbursing "pass-through" and  "gap"                                          27          payments  reasonably  promptly in  76% of  its AFDC  cases, while          violating  the statutory rights of the other 24% of eligible AFDC          recipients.  Cf. Wehunt,  942 F.2d at 1387 ("From  the standpoint                       ___ ______          of the  applicants or recipients who are  denied [statutory bene-          fits] within the time  mandated by federal regulations, it  is no          comfort to be told  that there is no  federal remedy because  the          state is  in 'substantial  compliance' with the  federal require-          ments") (footnote omitted).                    Accordingly, the Supreme Court repeatedly has held that          administrative enforcement  schemes must be presumed  to parallel                                                                   ________          the   private   1983  enforcement remedy, rather  than to "occupy          the same  ground" as the  State contends.   Rosado v.  Wyman, 397                                                      ______     _____          U.S.  397, 420  (1970) (Secretary's  authority to  withhold funds          under    604(a)  does not  preclude  private  actions to  enforce          individual rights  under Title IV-A;  "we are  most reluctant  to          assume  Congress  has closed  the  avenue  of effective  judicial          review to those individuals most directly affected  by the admin-          istration of its program"); Howe, 774 F. Supp. at 1230 (rejecting                                      ____          argument  that  Title IV-D  rights  are  unenforceable under  Sea                                                                        ___          Clammers); see also Wright, 479 U.S. at 428 (Secretary's "author-          ________   ___ ____ ______          ity to audit, enforce annual contributions contracts, and cut off          federal funds . . . [are] generalized powers [which] are insuffi-          cient to  indicate a congressional intention  to foreclose   1983          remedies");  see generally  Ashish Prasad,  Note, Rights  Without                       ___ _________                        _______________          Remedies: Section 1983  Enforcement of Title  IV-D of the  Social          _________________________________________________________________                                          28          Security Act,  60 U.  Chi. L.  Rev. 197,  221 (1993)  ("without a          ____________            1983  remedy,  needy  families  with  children  are  completely          deprived  of access to the federal courts to secure child support          enforcement  services  granted them  by  Title  IV-D").   Indeed,          Wilder suggests that  in certain circumstances an  administrative          ______          enforcement  scheme may  even  support the  finding of  a private                                         _______          right.  See 496 U.S. at 514-15 ("If the Secretary  is entitled to                  ___          reject  a state plan upon concluding that a State's assurances of          compliance are  unsatisfactory . . . a State is on notice . . . .          [of]  the  concomitant  obligation [to  beneficiaries]  to  adopt          reasonable and  adequate rates").    Accordingly,  we decline  to          disturb  the  presumption,  articulated  in  Rosado,  Wilder  and                                                       ______   ______          earlier  cases, that the  OCSE administrative  enforcement scheme          parallels and  does not displace  the private    1983 enforcement          remedy.                                          IV                                          IV                                      CONCLUSION                                      CONCLUSION                                      __________                    We hold that individual AFDC  recipients possess stand-          ing to bring a private action  against the State, under 42 U.S.C.            1983, to  enforce their right  to prompt disbursement  of their          child-support  entitlements under  Titles  IV-A and  IV-D of  the          Social Security Act.                    The judgment of the district court is affirmed.                    ______________________________________________                                          29